 


110 HR 2215 IH: To provide a reduction in the aggregate greenhouse gas emissions per unit of energy consumed by vehicles and aircraft, and for other purposes.
U.S. House of Representatives
2007-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2215 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2007 
Mr. Inslee (for himself, Mr. Farr, Ms. Hirono, Mr. Honda, Ms. Lee, Mr. Markey, Mr. George Miller of California, Mr. Pallone, and Mr. Van Hollen) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To provide a reduction in the aggregate greenhouse gas emissions per unit of energy consumed by vehicles and aircraft, and for other purposes. 
 
 
1. Clean Air Act AmendmentThe Clean Air Act (42 U.S.C. 7401 et seq.) is amended by adding at the end the following: 
 
VIIGreenhouse gas emissions from vehicle and aircraft fuels 
701.PurposeThe purpose of this title is to provide a reduction in the aggregate greenhouse gas emissions per unit of energy consumed by vehicles and aircraft. 
702.FindingsThe Congress finds that: 
(1)The United States consumes a quarter of the world’s oil and the oil used in transportation accounts for a third of the United States emissions of the greenhouse gases that cause global warming. 
(2)To avoid catastrophic global warming, the United States should take decisive action with other nations to reduce greenhouse gas emissions by 60 to 80 percent by 2050. 
(3)Transitioning our transportation sector to more efficient use of oil and low-carbon petroleum alternatives is essential to reducing global warming pollution. 
(4)It is necessary and feasible to reduce emissions of greenhouse gases, enhance national security by reducing dependence on oil and promote economic well-being without sacrificing land, water and air quality, by enacting energy policies that motivate environmental performance. 
703.DefinitionsFor purposes of this title: 
(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. 
(2)Carbon dioxide equivalentWith respect to each greenhouse gas, the term carbon dioxide equivalent means the amount of the greenhouse gas resulting from that fuel that traps the same amount of heat as one metric ton of carbon dioxide, as determined by the Administrator. 
(3)Greenhouse gasThe term greenhouse gas means carbon dioxide, hydrofluorocarbons, methane, nitrous oxide, perfluorocarbons, sulfur hexafluoride, and any other anthropogenically-emitted gas that is determined by the Administrator, after notice and comment, to contribute to global warming to a non-negligible degree. 
(4)Lifecycle greenhouse gas emissionsThe term ‘lifecycle greenhouse gas emissions’ means greenhouse gases emitted during the entire cycle of extraction, cultivation, production, manufacturing, feedstock extraction, marketing, and distribution for a fuel or other sources of energy, as well as those emitted during the use of such fuels and sources by vehicles and aircraft. The term includes changes in land use and land cover associated with each phase of such cycle. 
(5)VehicleThe term vehicle means a motor vehicle as defined in section 216 and any other device used for the transportation of persons or goods (other than an aircraft).  
704.Low carbon fuel performance standards 
(a)Vehicle fuel standardNot later than January 1, 2010, the Administrator shall promulgate low carbon fuel performance standards for fuels and other sources of energy used to propel vehicles. Such standards shall begin to apply in the year 2015.  
(b)Graduated reductions for vehicle fuelThe Administrator shall promulgate, by rule, a declining standard for each 5 calendar year period beginning in 2015. Each such standard shall represent a graduated percentage reduction in aggregate emissions of greenhouse gases per Btu in each 5-year period after 2014 through 2050 as provided in the following table. The reduction for each such period shall be measured from the baseline for vehicle fuel, as determined by the Administrator under subsection (f). 
 
 
 
5-year periodPercent reduction  
2015 through 20193 percent 
2020 through 20246 percent 
2025 through 20299 percent 
2030 through 203412 percent 
2035through 203915 percent 
2040 through 204418 percent 
2045 through 204921 percent.   
(c)Additional reductionsEach 5 years during the period 2015 through 2050 the Administrator shall review available control technology, safety considerations, and land and other resources available for production of fuels and other sources of energy used to propel vehicles. Following such review, the Administrator may, by rule, promulgate a more stringent standard than the standard otherwise applicable under subsection (b) which more stringent standard, based on such review, the Administrator determines to be requisite to protect the public health and welfare from any known or anticipated adverse effects associated with greenhouse gas emissions. 
(d)Standard for aircraft fuelNot later than January 1, 2010, the Administrator shall promulgate a low carbon fuel performance standard for fuels and other sources of energy used by aircraft. The performance standard for such fuels and other sources of energy for aircraft for each year after 2015 shall be the baseline for that fuel, as determined by the Administrator under subsection (f). Such standard shall begin to apply in the year 2015 and continue to apply through the calendar year 2019. The standard shall remain in effect thereafter unless, for each 5 year period thereafter, beginning in 2020, the Administrator and the Secretary of Transportation determine that a more stringent standard is necessary to carry out the purposes of this Act. Such determination may be made only after a thorough review of available technology and safety considerations. Following such determination, the Administrator shall promulgate a rule establishing a more stringent standard.  
(e)Terms of standardsEach standard under this section shall be expressed in carbon dioxide, or carbon dioxide equivalent, emissions per Btu of energy from the aggregate of all fuels and other sources of energy used by vehicles or by aircraft. 
(f)Baseline 
(1)Vehicle fuelThe baseline for vehicle fuel for purposes of the standards under this section shall be the aggregate greenhouse gas emissions per Btu from all such fuel and other sources of energy used by vehicles in calendar year 2007, as determined by the Administrator. 
(2)Aircraft fuelFor fuel used by aircraft, the baseline for purposes of the standard under this section shall be the aggregate greenhouse gas emissions per Btu from all such fuel and other sources of energy used by aircraft in calendar year 2007, as determined by the Administrator.  
705.EPA regulations; calculation of emissions per Btu 
(a)RegulationsAfter consultation with the Secretary of Energy and the Secretary of Commerce, and a review of all compliance methods, the Administrator, after notice and opportunity for comment, shall promulgate, not later than January 1, 2010, and may periodically revise thereafter, regulations requiring compliance with the annual performance standards established under section 703.  
(b)Calculations of greenhouse emission rate per Btu 
(1)Individual calculations under standard methodologyThe regulations under this section shall provide standard, transparent and public methods for each producer, importer, or blender of a fuel or other source of energy used, directly or indirectly, as a fuel for vehicles or aircraft to calculate the greenhouse gases emitted per Btu of such fuel or other source of energy when so used. 
(2)Lifecycle greenhouse gas emission calculationThe regulations under this section shall include appropriate methods for estimating the lifecycle greenhouse gas emissions of each fuel and other energy source. For purposes of such regulations, the Administrator shall develop methods to quantify the direct and indirect emissions resulting from biofuel production. 
(3)Special adjustment for electricity and hydrogenIn making the calculation under this subsection, the Administrator shall adjust the Btus of energy delivered from the use of electricity and hydrogen used as a fuel or source of energy for vehicles and aircraft. Such adjustment shall reflect the greenhouse gas reductions on a per mile basis in order to reflect the inherent energy efficiency of an average battery electric, plug in hybrid electric vehicle, or hydrogen fuel cell vehicle. 
(4)NAS reportThe Administrator shall, not less than 90 days after the enactment of this Act, enter into a contract with the National Academy of Sciences to assess and recommend methods to calculate the lifecycle greenhouse gas emissions associated with the production and use of fuels and other sources of energy used as a fuel for vehicles and aircraft.  
(5)ConsultationIn developing regulations under this section, the Administrator shall consult with State agencies and other government entities within and outside the United States having programs for control of greenhouse gas emissions from vehicle fuels and shall promulgate such regulations after consideration of the report under paragraph (4). 
706.Compliance with standard 
(a)Requirement To meet standardThe regulations under this title shall provide that each producer, importer or blender of a fuel or other source of energy used for transportation by vehicles or aircraft shall be required to generate or obtain in each calendar year after 2009 credits equal to the excess, if any, of paragraph (1) over paragraph (2) multiplied by paragraph (3). No producer, importer, or blender shall be required to obtain credits if the fuel or other source of energy meets the aggregate performance standard under section 703 for the calendar year concerned. 
(1) The greenhouse gases (expressed as carbon dioxide or carbon dioxide equivalent) emitted per Btu of fuel or other energy produced, imported, or blended by such producer, importer, or blender in the calendar year concerned.  
(2)The aggregate performance standard for all such producers, importer, or blenders established under section 703 for the calendar year concerned. 
(3)The total number of Btus used in vehicles and aircraft that is provided by the fuel or other energy produced, imported, or blended by such producer, importer or blender in the year concerned.  
(b)Generation, trading, and banking of credits 
(1)Credit generationFor each calendar year after the calendar year 2014, each producer, importer or blender of each fuel or other source of energy used, for transportation by vehicles or aircraft shall be credited with greenhouse gas emission credits equal to the excess, if any, of paragraph (2) of subsection (a) over paragraph (1) of subsection (a) multiplied by paragraph (3) of subsection (a).   
(2)TradingThe regulations under this section shall allow purchase, sale, and trading of such allowance producers, importers and blenders, and other persons. Credits generated this section may be held and traded by any person. Credits under this section do not constitute a property right, and nothing in any provision of law shall be construed to limit the authority of the United States to terminate or limit any such credit. 
(3)BankingCredits generated under this section may be used in the year in which they are generated and in the following calendar year.  
(c)MonitoringThe Administrator shall promulgate rules to ensure that greenhouse gas emissions and the use of credits generated under this section are accurately tracked, reported, and verified. 
(d)Enforcement 
(1)In generalIf any fuel or other source of energy used, directly or indirectly, by vehicles exceeds in any calendar year the standard established under this section and the producer, importer or blender thereof has not acquired credits to offset such excess, the producer, importer or blender shall pay a civil penalty in an amount determined under paragraph (2). 
(2)Amount of civil penaltyThe amount of the civil penalty under this subsection shall be twice the market price for the credits that would be necessary for such producer, blender, or importer to meet the standard for the fuel or energy source concerned. The Administrator shall establish the method of determining such market price. 
(3)No demand requiredA civil penalty under this subsection shall be due and payable to the Administrator without demand. 
(4)Civil actionThe Administrator may bring a civil action in the appropriate United States district court to recover the amount of any civil penalty due and payable under this subsection. 
707.Certification and labeling of low-carbon transportation fuels 
(a)IdentificationNot later than January 1, 2009, the Administrator shall identify and label low-carbon transportation fuels based on the following criteria. 
(1)The fuel is responsible for at least 20 percent lower lifecycle greenhouse gas emissions per Btu delivered compared to the 2007 baseline.  
(2)The fuel is likely to have fewer adverse impacts on wildlife habitat, biodiversity, water quality or air quality over the lifecycle of the fuel, than conventional transportation fuels. 
(3) The fuel achieves reduction in petroleum content over its lifecycle.In the case of electric energy and hydrogen used, directly or indirectly, as a fuel or source of energy for vehicles, the Administrator shall apply the special adjustment factor referred to in section 705(b)(3) in identifying low-carbon transportation fuels. 
(b)CertificationNot later than January 1, 2009, the Administrator shall establish a low-carbon fuel certification process to certify fuels that the Administrator has identified as low-carbon fuels, make that certification information available to consumers. Under regulations promulgated by the Administrator any person manufacturing, importing, or distributing low-carbon fuels may provide labeling for such fuels in accordance with regulations promulgated by the Administrator and promote public awareness of those fuels.  
708.Fuel safeguards 
(a)DefinitionsAs used in this section: 
(1)The term Community Fire Safety Zone means the immediate vicinity of buildings and other areas regularly occupied by people, or of infrastructure, at risk of wildfire. 
(2)The term Ecosystem conversion means altering the native habitat to such an extent that it no longer supports most characteristic native species and ecological processes. 
(3)The term native habitat means dynamic groupings of native plant and animal communities that occur together on the landscape or in the water and are tied together by similar ecological processes, underlying environmental features such as geology, or environmental gradients such as elevation, but does not include land that is currently in agricultural production. 
(4)National interest landsThe term National interest lands means areas designated as national wildlife refuges, national forests, or national grasslands, areas managed by the National Park Service (including national parks and monuments), and lands managed by the Bureau of Land Management. 
(5)The term Community Fire Safety Zone means the immediate vicinity of buildings and other areas regularly occupied by people, or of infrastructure, at risk of wildfire. 
(6)The term Sensitive Lands means old growth forests; roadless areas on national forests, wilderness study areas; native grasslands; intact, rare, threatened or endangered ecosystems; and any area containing significant concentrations of biodiversity values including endemism, endangered species, high species richness, and refugia. 
(b)In generalUnder regulations of the Administrator, no transportation fuel sold in interstate commerce after January 1, 2010 may be derived all or in part from biomass from the following sources: 
(1)Lands where the Administrator determines that ecosystem conversion has occurred after the date of the enactment of this Act. 
(2)Sensitive Lands. 
(3)Land enrolled in the Conservation Reserve Program established under subchapter B of chapter 1 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3831 et seq.) or the wetlands reserves program established under subchapter C of chapter 1 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3837 et seq.), unless the biomass is produced in a manner consistent with all applicable guidelines and terms, and conditions under the program. 
(4)National interest lands with the exception of either of the following: 
(A)Harvest residue, mill waste, or pre-commercial thinnings, from lands assigned to timber production. 
(B)Biomass obtained from a Community Fire Safety Zone. 
(5)Recyclable postconsumer waste paper, painted, treated, or pressurized wood, wood contaminated with plastic or metals. 
(6)Municipal solid waste (as defined in the Solid Waste Disposal Act). 
(7)Materials produced, harvested, acquired, transported, or processed pursuant to an exemption from otherwise applicable environmental laws or rules. 
709.Air quality impacts 
(a)In generalThe Administrator shall ensure, under regulation, that no transportation fuel sold or introduced in interstate commerce after January 1, 2010 shall result in— 
(1)average per gallon vehicle emissions (measure on a mass basis) of air pollutants in excess of the quantity of those emissions attributable to gasoline sold or introduced into commerce in the United States during calendar year 2007; or 
(2)a violation of any motor vehicle emission or fuel content limitation under any other provision of this Act. 
710.Research and development fundingThere is authorized to be appropriated to the Secretary of Energy such sums as may be necessary carry out a cooperative program of research and development relating to lower carbon alternatives for aircraft jet fuel and fuel for other vehicles. The program shall provide for matching Federal grants to private entities carrying out such research and development.  
711.State lawsNothing in this title shall be interpreted to preempt or limit State actions to address climate change.. 
 
